UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-10065 ADVANCE NANOTECH, INC. (Exact name of registrant as specified in its charter) Delaware 20-1614256 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 400 Rella Blvd, Suite 160, Montebello, NY (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) (212) 583-0080 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date; 68,963,502 shares as of May 10, 2010. TABLE OF CONTENTS Page (s) PART I FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS Condensed Balance Sheet as ofMarch 31, 2010 (unaudited) and December 31, 2009 1 Condensed Statement of Operations for the three months ended March 31, 2010 and 2009 from inception (August 17, 2004) through March 31, 2010 (unaudited) 2 Condensed Statement of Stockholders’ Equity for the period from inception (August 17, 2004) through March 31, 2010 (unaudited) 3 Condensed Statement of Cash Flows for the three months March 31, 2010 and 2009 and from inception (August 17, 2004) through March 31, 2010 (unaudited) 8 Notes to Financial Statements (unaudited) 9 ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 24 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 25 ITEM 4T CONTROLS AND PROCEDURES 25 PART II OTHER INFORMATION 26 ITEM 1 LEGAL PROCEEDINGS 26 ITEM 1A RISK FACTORS 26 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 26 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 26 ITEM 4 (Removed and Reserved) 26 ITEM 5 OTHER INFORMATION 27 ITEM 6 EXHIBITS 27 SIGNATURES 28 i ADVANCE NANOTECH, INC. (A Development stage Company) CONDENSED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Accounts receivable, related party Prepaid and other current assets Total current assets Property, plant and equipment, net Other assets: Investment Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses and other Convertible notes payable, current portion - Capital lease obligation, current portion - Total current liabilities Long term debt: Convertible notes payable, long term portion Warrant liability Derivative liability Totalliabilities Stockholders' deficit: Preferred stock; $0.001 par value; 25,000,000 shares authorized; 0 shares issued and outstanding - - Common stock; $0.001 par value; 200,000,000 shares authorized; 62,183,506 and 60,613,314 shares issued and outstanding as of March 31, 2010 and December 31, 2009, respectively Additional paid in capital Deficit accumulated during development stage ) ) Accumulated other comprehensive income (loss) Total shareholders' deficit ) ) Total liabilities and shareholders' deficit $ $ The accompanying notes are an integral part of these unaudited condensed financial statements 1 ADVANCE NANOTECH, INC. (A Development Stage Company) CONDENSEDSTATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (unaudited) From Date of Inception Three months ended March 31, (August 17, 2004) Through March 31, 2010 Operating expenses: Selling, general and administrative Total operating expenses Loss from operations ) ) ) Other income (expense) Interest income - Gain on sale of investment - - Gain on forgiveness of accounts payable - - Investment income Other income (expense) Interest expense ) ) ) Gain (loss) on change in fair value of warrant liability ) Accrued late registration rights cost ) ) ) Net (loss) before provision for income taxes ) ) ) Income taxes (benefit) - - - Net (loss) from continuing operations and non controlling interest ) ) ) Non controlling interest - - Net (loss) from continuing operations ) ) ) (Loss) from discontinued operations - ) ) NET ( LOSS) ATTRIBUTABLE TO ADVANCE NANOTECH, INC. $ ) $ ) $ ) Net (loss) per common stock (basic and fully diluted): Continuing operations $ ) $ ) Discontinued operations $
